Citation Nr: 9908601	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-40 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's daughter



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to April 
1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's service, 
and the veteran's death in April 1995 from cardiac arrest.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1941 to April 
1966.  Service medical records reflect diagnosis and 
treatment of hepatitis in 1954, with no sequelae.  A service 
physical examination report dated January 1960 noted normal 
cardiovascular system, normal chest x-ray, and blood pressure 
reading of 120/80.  Results of an electrocardiogram (ECG) 
dated June 1961, were essentially normal.  Physical 
examination of January 1964 noted no cardiovascular 
abnormality and blood pressure was recorded at 124/72.  In 
December 1965 the veteran had renal calculus surgically 
removed.  The discharge physical examination report dated 
February 1966 reflected normal heart and vascular system.  
Blood pressure was recorded at 132/82.  The veteran gave a 
history of occasional heart palpitation on awakening, usually 
associated with bad dreams.  The ECG was interpreted as 
normal.  Service medical records are negative for any 
complaint, finding, or treatment relative to cardiovascular 
disability, including hypertension.  

A VA medical examination report dated November 1966, 
reflected no complaint or abnormal finding with regard to 
cardiovascular system.  Heart was normal size and sounds were 
normal.  Pulse was recorded at 76 and blood pressure at 
120/78.

In December 1966, the veteran was awarded service connection 
for the following disabilities: chondromalacia patella, left 
knee (0%); defective hearing (0%); residuals of fracture of 
right middle finger (0%); and residuals of right renal 
calculus (0%).

The veteran continued to receive medical treatment at a U.S. 
Army hospital after his retirement in April 1966.  These 
post-service medical records reflect diagnosis of 
atherosclerotic vascular disease in 1982 with coronary artery 
bypass graft surgery (one vessel) in June 1982.  He was seen 
for periodic follow-up treatment in the cardiac clinic 
thereafter.  He was also diagnosed and treated for 
adenocarcinoma of the prostate in 1991.  However, review of 
the available post service medical records revealed no 
clinical or medical opinion of a link between the veteran's 
diagnosed cardiovascular disease and his prior service.

A death certificate reflects that the veteran died on 
April [redacted],1995, at his home.  The immediate cause of death 
listed was "cardiac arrest".  The death certificate further 
indicated that no autopsy was performed; the form was signed 
by the coroner.

The appellant filed a claim in May 1995 for service 
connection for the cause of the veteran's death, and in June 
1996, she testified with her daughter at a personal hearing.  
The appellant admitted that the veteran had no heart trouble 
in service to her knowledge.  However, it was argued that the 
infectious hepatitis and kidney stones the veteran suffered 
in service, along with the side effects from the post-service 
radiation therapy for his prostate cancer, all contributed to 
the cause of the veteran's death.  The appellant also stated 
that an autopsy should have been performed due to the fact 
the veteran died at home.  Since there was no autopsy, she 
argued that it was impossible to rule out that the underlying 
cause of the veteran's cardiac arrest was service-related. 

ANALYSIS

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1998).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented establishing a nexus, or link, between the 
veteran's death in April 1995 from cardiac arrest and the 
veteran's service and/or serviceconnected disabilities.  The 
appellant, as a lay person, is not competent to offer 
opinions on medical causation.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

In view of the above, the Board finds that a well grounded 
claim for service connection for the cause of the veteran's 
death has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise a claimant of the evidence necessary to complete 
her application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
This obligation was successfully completed by VARO in its 
August 1995 statement of the case and its December 1996 and 
February 1999 supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claim for service connection.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

